Name: 2003/465/EC: Council Decision of 16 June 2003 concerning the conclusion of the Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway concerning additional trade preferences in agricultural products undertaken on the basis of Article 19 of the Agreement on the European Economic Area
 Type: Decision
 Subject Matter: European construction;  tariff policy;  Europe;  agricultural activity
 Date Published: 2003-06-25

 Avis juridique important|32003D04652003/465/EC: Council Decision of 16 June 2003 concerning the conclusion of the Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway concerning additional trade preferences in agricultural products undertaken on the basis of Article 19 of the Agreement on the European Economic Area Official Journal L 156 , 25/06/2003 P. 0048 - 0048Council Decisionof 16 June 2003concerning the conclusion of the Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway concerning additional trade preferences in agricultural products undertaken on the basis of Article 19 of the Agreement on the European Economic Area(2003/465/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, in conjunction with the first sentence of Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) Article 19 of the Agreement on the European Economic Area (EEA) foresees that the Contracting Parties undertake to continue their efforts with a view to achieving progressive liberalisation of agricultural trade between them.(2) The Kingdom of Norway and the European Community held bilateral trade negotiations in agriculture in 2002, on the basis of Article 19 of the Agreement on the European Economic Area, which were concluded satisfactorily on 18 December 2002.(3) The Agreement in question, in the form of an Exchange of Letters, should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway concerning additional trade preferences in agricultural products undertaken on the basis of Article 19 of the Agreement on the European Economic Area, is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Community.Done at Luxembourg, 16 June 2003.For the CouncilThe PresidentG. Papandreou